internal_revenue_service number release date index number -------------------------- ------------------------------- ----------------------------------- ---------------------- --------------------------- ---------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-101794-07 date date ------------ --------------- ---------------------------- -------------------------------------- --------------------------------------- legend legend oldco -------------------------------------------------- country a entity a sub --------------------------------------------------------------------------------- newco ---------------------------------------------------------- new sub new sub date a ------------------------------------------------ b c d ------------------------- ------------------ ------------------ ---- ---- ------------------------------------------------------------------------------------------ ---------------------------------------------------------------------- ----- this letter responds to your date letter requesting rulings on certain plr-101794-07 e dear -------------- federal_income_tax consequences of a proposed transaction the information submitted in that letter and later correspondence is summarized below submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process the rulings contained in this letter are based upon facts and representations summary of facts oldco a country a corporation is a holding_company and the sole shareholder of sub a domestic_corporation and of several foreign subsidiaries sub is the common parent of an affiliated_group_of_corporations filing a consolidated_return for valid business reasons oldco intends to domicile in the united_states these business reasons include allowing oldco to i align its domicile with sub which produces the majority of its earnings and assets and where it foresees future growth opportunities ii increase its potential for accessing capital in the u s and broaden the u s investor base iii improve its acquisition currency by offering shares of a u s company as consideration and iv potentially increase its valuation by achieving an optimal leverage model proposed transaction to accomplish the above stated business purposes oldco intends to undertake the following steps collectively the proposed transaction i ii newco will be formed with nominal capital newco will form new sub as a country a entity which will elect to be treated as a disregarded_entity for u s federal_income_tax purposes iii new sub will form new sub as a country a entity which will elect to be treated as a disregarded_entity for u s federal_income_tax purposes iv newco will borrow approximately dollar_figurea from unrelated u s and foreign lenders plr-101794-07 v new sub will acquire all of the shares of oldco pursuant to the laws of country a in the exchange oldco’s shareholders will receive their proportionate share of all of newco common shares the exchange it is expected that oldco’s shares will be exchanged for common_stock in newco on a one-for-one basis the oldco shareholders will also receive cash of approximately dollar_figureb per share the distribution the distribution will be funded by the borrowings in step iv vi oldco’s shareholders who are residents of certain countries the non- approved shareholders will not receive their proportionate amount of newco common shares instead the newco common shares will be issued to and sold on the open market by a nominee on behalf of the non- approved shareholders the sale proceeds will then be transferred to the non-approved shareholders the amount of oldco shares held by non- approved shareholders is not expected to exceed c percent of oldco's total outstanding shares vii based on the one-for-one exchange ratio it is not anticipated that any fractional shares will be issued however if newco is required to issue fractional shares it will pay cash in lieu of distributing any fractional shares viii after the exchange is complete oldco will convert to an entity a under the laws of country a the conversion and will then elect as of the effective date of the conversion to be treated as a disregarded_entity for u s federal_income_tax purposes ix after the effective date of the conversion an unrelated party or parties will contribute cash to newco in exchange for new newco shares representing approximately d of the value of newco's total shares outstanding the new investor acquisition representations a immediately prior to the proposed transaction newco will not be the following representations have been made in connection with the proposed transaction engaged in any business activity and will not hold assets except for nominal assets necessary for the purpose of i paying newco’s incidental_expenses and ii maintaining newco’s status as a corporation in accordance with state law the fair_market_value of the oldco shares surrendered in the exchange the fair_market_value of the newco shares will be approximately equal to b f c d e except for the non-approved shareholders immediately following the the liabilities of oldco assumed by newco plus the liabilities if any to at the time of the proposed transaction oldco will not have outstanding plr-101794-07 consummation of the proposed transaction the shareholders of oldco will own all of the outstanding newco shares and will own such stock solely by reason of their ownership of oldco shares immediately prior to the proposed transaction immediately following step viii newco will possess the same assets and liabilities as those possessed by oldco immediately prior to the proposed transaction except for the nominal cash contributed to newco meet capitalization requirements other than the distribution no assets will be distributed before the proposed transaction any warrants options convertible securities or any other type of right pursuant to which any person could acquire shares in oldco which the transferred assets are subject were incurred by oldco in the ordinary course of its business and are associated with the assets transferred connection with the proposed transaction within the meaning of sec_368 disregarded entities under sec_301_7701-1 through and will make such election effective as of the date of their formation upon its conversion to an entity a classification oldco will be eligible to elect to be treated as a disregarded_entity under sec_301_7701-1 through and will make such election effective as of the date of the conversion the payment of cash in lieu of fractional shares of newco stock if any is solely for the purpose of avoiding the expense and inconvenience to newco of issuing fractional shares and does not represent separately bargained-for consideration the total cash consideration that will be paid to oldco shareholders instead of issuing fractional shares of newco stock will not exceed one percent of the total consideration issued in the proposed transaction to oldco shareholders in exchange for their shares of oldco stock no oldco shareholder will receive cash in lieu of fractional shares in an amount greater than the value of one full share of newco stock h oldco is not under the jurisdiction of a court in a title_11_or_similar_case the shareholders will pay their respective expenses if any incurred in new sub and new sub will be eligible to elect to be treated as g k i j l oldco is not nor has it ever been a controlled_foreign_corporation as plr-101794-07 defined in sec_957 m as of date to the best of oldco's knowledge and relying upon country a stock exchange reporting no u_s_person own sec_5 or more of the total voting power or value of oldco immediately prior to the implementation of any of the steps of the proposed transaction e_p immediately prior to the proposed transaction will not exceed dollar_figuree million n oldco estimates that its current and accumulated_earnings_and_profits rulings based solely on the information submitted and the representations made we rule the reorganization will qualify as a reorganization under sec_368 of the as follows for u s federal_income_tax purposes steps i ii iii v vi vii and viii of the proposed transaction will be treated as a transfer by oldco of its assets and liabilities to newco in exchange for the newco stock the reorganization internal_revenue_code the code oldco and newco each will be a party to the reorganization under sec_368 no gain_or_loss will be recognized by oldco upon the transfer of its assets to newco in the reorganization in exchange for newco shares and newco's assumption of oldco’s liabilities in the reorganization sec_361 and sec_357 assets in exchange for newco shares sec_1032 oldco’s basis in such assets immediately prior to the reorganization sec_362 the periods during which the assets were held by oldco sec_1223 reorganization no gain_or_loss will be recognized by oldco's shareholders upon their exchange of oldco shares for newco shares in the reorganization sec_354 same as the basis of oldco shares exchanged therefore allocated in the manner described in sec_1_358-2 the basis of newco shares received by oldco's shareholders will be the no gain_or_loss will be recognized by newco upon the receipt of oldco’s the holding_period of the oldco’s assets acquired by newco will include the basis of the oldco’s assets acquired by newco will be the same as except as provided in the sec_367 regulations applicable to the the holding_period of the newco shares received by oldco's shareholders plr-101794-07 will include the holding_period of the oldco shares exchanged therefore provided that the oldco shares are held as capital assets on the date of the reorganization sec_1223 the distribution will be treated as a sec_301 distribution_of_property by oldco to its shareholders separate from and immediately prior to the reorganization sec_1_301-1 and revrul_96_29 c b the receipt by oldco's shareholders of the distribution will not prevent the reorganization from qualifying as a reorganization under sec_368 newco shares will not prevent the reorganization from qualifying as a reorganization under sec_368 rev_rul c b qualifying as a reorganization under sec_368 rev_rul c b the non-approved shareholders receipt of cash from the sale of their the new investor acquisition will not prevent the reorganization from caveats except as specifically set forth above we express no opinion concerning the tax consequences of the proposed transaction under any other provision of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representatives sincerely lewis k brickates branch chief branch office of associate chief_counsel corporate
